Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention II and Species A in the reply filed January 18, 2022 is acknowledged.  The traversal is on the ground(s) that prior art search for the elected invention/species overlaps with that of the non-elected invention/species.  This is not found persuasive because of the separate classification and/or different search fields (e.g., different search queries) for the elected and non-elected inventions/species; for example, claim 1 recites electrically coupling a power supply device to a conductor of the underground power lines, which is not required in claim 10.  Claims 1-5 and 7-9 drawn to the non-elected invention/species have been withdrawn from examination for patentability.  
The requirement is still deemed proper and is therefore made FINAL.

Specification
The Abstract stating “The present disclosure” uses a phrase which can be implied.  A new Abstract with an amendment to the Abstract to remove such an implied phrase is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,558,229 to Massey.
With respect to claim 10, Massey discloses in Fig. 2 a power supply device configured to power an electrical component with underground power lines, comprising: 
a connector (e.g., 1 and 2) configured to electrically couple the power supply device to a conductor (e.g., Col. 2 ll. 2-4 discloses that 1 and 2 are connected to commercial AC power line such as a wall outlet) of the underground power lines (e.g., as discussed below); and 
a voltage divider (e.g., 108, 107, 109, 115, 121, 125, and 171) configured to receive an input voltage (e.g., 1 and 2) from the conductor, the voltage divider (e.g., 108, 107, 109, 115, 121, 125, and 171) comprising a capacitor (e.g., 107) and divider voltage control electronics (e.g., 108, 109, 115, 121, 125, and 171); 
wherein the divider voltage control electronics (e.g., 108, 109, 115, 121, 125, and 171) are configured to regulate an output voltage (e.g., 123) of the voltage divider to support variable loads (e.g., regulator in Fig. 2 acting as a power supply plug according 
With respect to claim 11, the divider voltage control electronics (e.g., 108, 109, 115, 121, 125, and 171) comprise a transformer 109 and 115).  
With respect to claim 12, the divider voltage control electronics (e.g., 108, 109, 115, 121, 125, and 171) comprise a variable resistance load circuit (e.g., 71 switches on and off to couple load 61 on and off) configured to maintain a maximum voltage (e.g., any highest voltage that may be placed across 121 depending on arbitrary signals that may be input as inputs 1 and 2) across a filter capacitor (e.g., 121).  
With respect to claim 13, a surge resistor (e.g., the resistor placed across 108 and placed between 101 and 107 operates as a surge resistor with respect to claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842